Citation Nr: 1024289	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-32 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to service connected 
prostate cancer (a direct or secondary basis).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus 
and posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a left hip 
disability, on a direct or secondary basis.

4.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and November 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California. 

In November 2009, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to afford the Veteran a hearing before a member of the Board.  
The action specified in the November 2009 Remand completed, 
the matter has been properly returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 
268 (1998).

A video conference hearing was held before the undersigned 
Veterans Law Judge in April 2010, and a transcript of this 
hearing is of record.  

The issues of entitlement to service connection for a right 
hip disability, to include as secondary to service connected 
prostate cancer, and entitlement to service connection for 
hypertension, to include as secondary to service connected 
diabetes mellitus and PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's left hip disability did not have onset in 
service and was not caused or aggravated by his active 
military service.  

2.  The Veteran's left knee disability did not have onset in 
service and was not caused or aggravated by his active 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left hip disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 
3.307, 3.309, 3.310 (2009).

2.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R.  §§ 3.301, 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking entitlement to service connection for 
left knee and hip disabilities.  The Board will only address 
the left knee and left hip problem at this time.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2009).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

The Veteran has a current diagnosis of left knee strain and 
left hip strain, but his service treatment records are 
negative for any complaints, finding, or treatment for knee 
or hip pain or injury.  On an October 1963 Report of Medical 
History completed at enlistment, the Veteran does report a 
minor football injury to one of his knees.  However, the 
examiner noted that there was no locking or swelling of the 
knees and there is no evidence that any chronic knee problems 
existed at enlistment or that if any did, they were 
aggravated by the Veteran's military service.  In June 1967, 
the Veteran sought treatment for what was described as minor 
skin abrasions on the right leg and left knee.  A note dated 
two days later documents that the abrasion on the right thigh 
continues to cause the Veteran pain, but there is no further 
mention of the Veteran's left knee or any evidence to suggest 
that the injury was anything other than acute and 
superficial.  No disabilities of the left knee or hip are 
noted on the Veteran's October 1967 separation examination.  

Additionally, there is no objective medical evidence of 
complaints of or treatment for left hip or knee pain for many 
years after service.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In light of the significant period of time between 
the Veteran's military service and the first post-service 
reference to left knee and hip problems, the Board must find 
that such facts provide evidence against this claim, 
suggesting the Veteran's disabilities began many years after 
service.

The Veteran has offered multiple explanations as to why his 
left hip and left knee disabilities are related to service.  
At an April 2005 VA examination, the Veteran asserted that he 
injured his left hip and left knee in Vietnam when he fell 
into a trench and several people fell on top of him.  At a 
July 2005 VA examination, the Veteran reported left hip pain 
of approximately nine years duration, placing onset of his 
disability long after separation from service, providing 
highly probative factual evidence against this claim.  He 
told the examiner that he had been limping since he jumped 
off a truck in 1986 and experienced increased hip pain.  He 
also reported that he twisted in left knee in a 1966 fall 
while in Vietnam.  

Importantly, there is very little evidence of even the 
current existence of a chronic disability to the left knee or 
left hip.  The examiner found left knee "strain" and left 
hip "strain", but no indication of a chronic problem since 
discharge from service.  X-rays were essentially negative.   

At his April 2010 hearing he described multiple injuries to 
his left hip and knee, first in 1954, prior to his military 
service, and another injury in December 1965 in Vietnam that 
resulted from being thrown to the ground on top of a rock 
during an altercation with a fellow Marine.  He testified 
that his left leg swelled significantly, that he received 
medical treatment and was placed on restrictive duty, and 
that ever since then, he has experienced problems with his 
left leg and hip.  

Not only is there no evidence in the Veteran's service 
treatment records to support his accounts of an in service 
injury, the Veteran's inconsistencies undermine his 
credibility and tend to reduce the probative value of the 
Veteran's reports that he has offered in support of his 
claim, providing evidence against the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "The credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit 
has also provided that "the Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc."  Buchanan v. 
Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  

The Board finds that based the preponderance of the evidence, 
entitlement to service connection for a left hip disability 
and a left knee disability are not warranted.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify and assist was satisfied by letters 
sent to the Veteran in November 2004 and March 2006.  These 
letters informed the Veteran of what evidence was required to 
substantiate his claims and of VA and the Veteran's 
respective duties for obtaining evidence.  The Veteran was 
also informed of how VA assigns disability ratings and 
effective dates.  

However, some of these notice letters were not provided to 
the Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2006 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in July 
2006.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Board was 
also provided VA examinations of his left knee and left hip.  
The Board has considered whether nexus opinions should be 
obtained with respect to the Veteran's left hip and left knee 
disabilities, but as there is no evidence of chronic left hip 
or left knee disabilities in service, a referral for a VA 
medical opinion is not warranted.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Board finds that the service and 
post-service treatment records, as a whole, provide highly 
probative evidence against those claims. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.  


REMAND

The Veteran is also seeking entitlement to service connection 
for a right hip disability and for hypertension.  The Veteran 
has argued that his hypertension was caused by his service 
connected diabetes mellitus and PTSD.  He has also asserted 
that his right hip condition was caused by the radiation used 
to treat his service connected prostate cancer.  

Right Hip

A January 2006 bone scan shows degenerative changes in the 
right hip, which the Board considers proof of a current right 
hip disability.  Additionally, the Veteran testified at his 
April 2004 hearing that he did not have any right hip 
problems until he was treated for his service connected 
prostate cancer.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Here the Board finds that the Veteran's testimony that he 
began experiencing right hip problems after receiving 
radiation treatment for a service connected disability is 
sufficient indication of a nexus between a current disability 
and service to require a medical examination.  On remand, the 
Veteran should be afforded a VA examination of his right hip 
and the examiner should render an opinion as to whether it is 
at least as likely as not (fifty percent or greater) that 
treatment for the Veteran's service connected prostate cancer 
caused or aggravated the Veteran's right hip disability.  

Hypertension

There are no complaints, findings, or treatment for 
hypertension in the Veteran's service treatment records and 
no evidence that the Veteran was diagnosed with hypertension 
within one year of separation from service.  

However, the Veteran has argued that his hypertension 
developed secondary to his service connected diabetes 
mellitus and/or PTSD.  VA and private treatment records 
confirm that the Veteran has a current diagnosis of 
hypertension, but there is nothing in these records regarding 
the etiology of the Veteran's disability.  

In April 2005, the Veteran was afforded a VA examination of a 
number of disabilities, including hypertension.  The VA 
examiner confirmed that the Veteran suffered from 
hypertension, but concluded, based on the physical 
examination and the Veteran's medical history, that the cause 
of the Veteran's hypertension was ideopathic and not the 
result of his diabetes mellitus.  

However, in October 2006, the Veteran submitted a letter from 
Dr. K.V. who stated, 

There is increasing evidence to support a strong 
link between PTSD and hypertension.  PTSD is 
clearly associated with elevated levels of stress 
hormones, particularly epinephrine and 
norepinephrine.  One of the important 
distinguishing features of PTSD is increased 
physiologic reactivity to traumatic images and to 
loud tones.  It is plausible that years of 
untreated PTSD with associated elevation in stress 
hormones could contribute to the development of 
hypertension.  Therefore, I strongly support [the 
Veteran's] claim linking his PTSD to the 
development of hypertension and associated health 
problems.

While Dr. K.V. does not explicitly state that he believes 
that the Veteran's hypertension was at least as likely as not 
caused or aggravated by the Veteran's service connected PTSD, 
the Board finds that Dr. K.V.'s statement that he "strongly 
supports [the Veteran's] claim linking his PTSD to the 
development of hypertension" at least raises the possibility 
of a nexus between the Veteran's hypertension and service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
Accordingly, the issue of entitlement to service connection 
for hypertension must be remanded for VA examination and 
medical opinion to determine whether it is at least as likely 
as not (fifty percent or greater probability) that the 
Veteran's hypertension was caused or aggravated by his 
military service, to include his service connected PTSD.  

Prior to his examinations, the RO should provide the Veteran 
with notice of how to establish service connection secondary 
to another service connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how 
to establish secondary service connection 
under 38 C.F.R. § 3.310.

2.  Schedule the Veteran for a VA 
examination of his right hip disability.  
The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's right hip disability had onset in 
service or was caused or aggravated by the 
Veteran's active service, including any of 
his service connected disabilities.  
Specifically, the examiner is asked to 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
right hip disability was caused or 
aggravated by radiation treatment for his 
service connected prostate cancer.

A copy of this Remand and of the Veteran's 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should indicate 
in the examination report that he or she 
has reviewed the claims folder.  


3.  Schedule the Veteran for a VA 
examination of his hypertension.  The 
examiner is asked to render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater) that the 
Veteran's hypertension had onset in service 
or was caused or aggravated by the 
Veteran's active service, including any of 
his service connected PTSD.

A copy of this Remand and of the Veteran's 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should indicate 
in the examination report that he or she 
has reviewed the claims folder.  

4.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


